EXHIBIT 10.3

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made and entered into by and
between Cedars-Sinai Medical Center, a California nonprofit public benefit
corporation (“CSMC”) and ImmunoCellular Therapeutics, Ltd., a Delaware
corporation, formerly known as Optical Molecular Imaging, Inc., (the “Company”)
as of this 17th day of November, 2006.

RECITALS

A. CSMC and the Company have entered into an Exclusive License Agreement dated
as of November 17, 2006 (the “License Agreement”).

B. Under the terms of the License Agreement, the Company has agreed to issue
certain shares of the Company’s common stock, par value $.0001 per share (the
“Company Stock”) to CSMC.

NOW THEREFORE, in consideration of the mutual covenants and premises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Sale and Purchase of Shares.

1.1 Sale and Issuance of the Shares. The Company will sell and issue to CSMC and
CSMC will purchase from the Company a number of duly authorized, validly issued,
fully paid and non-assessable shares of the Company Stock (the “Shares”) that
will constitute eight and one-half percent (8.5%) of the total issued and
outstanding shares of the Company Stock on the Effective Date (as defined in the
License Agreement), as calculated below. The consideration for the purchase
price to be paid for the Shares by CSMC shall consist of CSMC’s agreement to
enter into the License Agreement and grant the license to the Company described
therein without the payment of any other licensing fee by the Company to CSMC.
Nothing in the preceding sentence shall act as a limitation on any provisions
contained in the License Agreement obligating the Company to pay CSMC Royalties,
Sublicense Income, Milestone payments (as such terms are defined therein) or to
reimburse CSMC for certain patent costs as provided therein. The number of
outstanding shares of Company Stock on the Effective Date shall consist of all
shares issued and outstanding on that date, including all of the shares to be
issued to Dr. John Yu on that date in connection with the Company and CSMC
entering into the License Agreement.

1.2 Closing. The closing of the sale of the Shares shall take place on the
Effective Date at the offices of Troy & Gould Professional Corporation,
Suite 1600, 1801 Century Park East, Los Angeles, California 90067 at 9:00 a.m.,
Los Angeles time (such closing being called hereinafter the “Closing”). At the
Closing the Company shall issue and deliver to CSMC a stock certificate or
certificates in definitive form, registered in the name of CSMC representing the
Shares. The parties also shall deliver to each other at the Closing an executed
copy of the Registration Rights Agreement described in Section 4.3 hereof.



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company represents and
warrants to CSMC as of the date hereof and as of the Effective Date as follows:

2.1 Corporate Power; Authorization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
is qualified to do business in the State of California and has the corporate
power and authority to enter into this Agreement and the Registration Rights
Agreement, and to perform its obligations hereunder and thereunder. Upon its
execution and delivery, each of this Agreement and the Registration Rights
Agreement will be a valid and binding obligation of the Company, enforceable in
accordance with its respective terms, except as limited by applicable bankruptcy
or other laws of general application affecting enforcement of creditors’ rights.
The consummation of the sale of the Shares contemplated herein and the
fulfillment of the terms hereof, and the performance by the Company of its
obligations under the Registration Rights Agreement will not (i) result in a
breach of any of the terms or provisions of, or constitute a default under the
Company’s Certificate of Incorporation, the Company’s Bylaws, or any material
indenture, mortgage, deed of trust or other agreement or instrument to which the
Company is a party or by which it or its material assets is bound (or any event
which, with notice or lapse of time, or both, would constitute such a default),
(ii) violate or contravene any applicable law, rule or regulation or any
applicable decree, judgment or order of any court, United States federal or
state regulatory body, administrative agency or other governmental body having
jurisdiction over the Company or any of its assets, or (iii) require the consent
or approval of any third party, except the Company’s stockholders, which has
been obtained.

2.2 Shares. The Company has full corporate power and lawful authority to issue
the Shares to CSMC on the terms and conditions contemplated herein, and when so
issued against payment therefor as provided herein, the Shares will be validly
authorized and issued, fully paid and non-assessable, and shall constitute eight
and one-half percent (8.5%) of the issued and outstanding shares of the Company
Stock on the Effective Date. The issuance and delivery of the Shares is not
subject to preemptive or any similar rights of the stockholders of the Company.

2.3 Capitalization. The authorized capital stock of the Company consists of
(i) 25,000,000 shares of common stock, of which 7,470,717 shares are outstanding
as of the date of this Agreement and (ii) 1,000,000 shares of preferred stock,
none of which are outstanding. The Company’s Quarterly Report on Form 10-QSB for
the quarter ended June 30, 2006 discloses as of such date the number of all
outstanding options or warrants for the purchase of, or rights to purchase or
subscribe for, or securities convertible into, exchangeable for, or otherwise
entitling the holder to acquire, shares of Company Stock or other capital stock
of the Company, or any contracts or commitments to issue or sell shares of
Company Stock or other capital stock of the Company or any such options,
warrants, rights or other securities, and from such date to the date hereof
there has been, no material change in the amount or terms of any of the
foregoing except for the grant of options to purchase shares of Company Stock
pursuant to the Company’s stock option plan in effect on the date of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

2.4 Approvals, Filings, Etc. No authorization, approval or consent of, or filing
with, any court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market is required to be obtained or made by
the Company for (i) the execution, delivery and performance by the Company of
this Agreement or the Registration Rights Agreement, (ii) the issuance and sale
of the Shares as contemplated by this Agreement and (iii) the performance by the
Company of its obligations under this Agreement and the Registration Rights
Agreement, other than (a) as may be required under applicable state securities
or “blue sky” laws, and (b) the filing of a Form D with the Securities and
Exchange Commission (“SEC”) with respect to the Shares as required under
Regulation D promulgated under the Securities Act of 1933, as amended (the “1933
Act”).

2.5 SEC Filings. The Company has timely filed all reports required to be filed
under the Securities Exchange Act of 1934, as amended (the “1934 Act”) and any
other material reports or documents required to be filed with the SEC since
January 31, 2006 (the “SEC Filings”). Except as set forth in the SEC filings,
all of such reports and documents complied, when filed, in all material
respects, with all applicable requirements of the 1933 Act and the 1934 Act.

2.6 Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

2.7 Absence of Brokers, Finders, Etc. With the exception of the Company’s
agreement to pay certain consulting fees to Technomedics Management & Systems,
Inc., no broker, finder or similar person or entity is entitled to any
commission, fee or other compensation by reason of action taken by or on behalf
of the Company in connection with the transactions contemplated by this
Agreement. The Company shall pay, and indemnify and hold harmless CSMC, its
Affiliates (as such term is defined in the License Agreement) and each of their
respective officers, directors, trustees, members, employees, agents and
representatives (collectively, “CSMC Parties”) from any claim made against any
of the CSMC Parties by any person or entity for any such commissions, fee or
other compensation.

3. Representations and Warranties of CSMC. CSMC hereby represents and warrants
to the Company as of the date hereof and as of the Effective Date as follows:

3.1 Authority. CSMC has the full power and authority to enter into this
Agreement and the Registration Rights Agreement, and to perform its obligations
hereunder and thereunder. Upon its execution and delivery, each of this
Agreement and the Registration Rights Agreement will be a valid and binding
obligation of CSMC, enforceable in accordance with its respective terms, except
as limited by applicable bankruptcy or other laws of general application
affecting enforcement of creditors’ rights.

3.2 Investment Experience. CSMC reasonably believes that it has received all the
information it considers necessary or appropriate to enable it to decide whether
to purchase the Shares. CSMC has had an opportunity to become aware of the
Company’s business affairs and financial conditions, has had an opportunity to
ask questions and receive answers, review documents and gather

 

- 3 -



--------------------------------------------------------------------------------

information about the Company and has acquired sufficient information about the
Company to reach an informed and knowledgeable decision to acquire the Shares.
CSMC has such business and financial experience as is required to give it the
capacity to protect its own interests in connection with the purchase of the
Shares and can bear the economic risk of its investment.

3.3 Investment Intent. CSMC is purchasing the Shares for investment for its own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the 1933 Act. CSMC has no present
intention of selling, granting any participation in, or otherwise distributing
the Shares, except in compliance with the 1933 Act or pursuant to an available
exemption thereunder.

3.4 Restricted Securities. CSMC understands that the Shares have not been
registered under the 1933 Act or registered or qualified under any state
securities law in reliance on specific exemptions therefrom, which exemptions
may depend upon, among other things, the bona fide nature of CSMC’s investment
intent as expressed herein. CSMC is familiar with Rule 144 under the 1933 Act,
as presently in effect, and understands the resale limitations imposed thereby
and by the 1933 Act.

3.5 No Legal, Tax or Investment Advice. CSMC understands that nothing in this
Agreement or any other materials presented to CSMC in connection with the
acquisition of the Shares constitutes legal, tax or investment advice. CSMC has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its acquisition of the
Shares.

4. Restrictions on Transfer and Registration Rights.

4.1 Restrictions on Transferability. The Shares shall not be transferable in the
absence of registration under the 1933 Act and any applicable state securities
laws or exemptions therefrom.

4.2 Restrictive Legends. Each certificate representing the Shares shall bear
substantially the following legend:

THE SHARES OF COMMON STOCK EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SHARES SHALL THEN BE IN EFFECT OR UNLESS
THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION WITH RESPECT TO ANY PROPOSED
TRANSFER OR DISPOSITION OF SUCH SHARES SHALL BE ESTABLISHED BY AN OPINION OF
COUNSEL TO THE HOLDER SATISFACTORY TO COUNSEL FOR THE CORPORATION.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding the above, CSMC (or any authorized subsequent holder of the
Shares) may request that the Company remove any such legend from the
certificate(s) evidencing the Shares or issue to CSMC (or to such holder) new
certificate(s) therefor that are free of such legend if, with such request, the
Company shall have received an opinion of counsel, which opinion is reasonably
satisfactory to the Company, to the effect that any such transfer by CSMC (or
said holder) of the Shares will not violate the securities laws of the United
States or any applicable state laws.

4.3 Registration Rights. CSMC shall have the registration rights with respect to
the Shares as set forth in the Registration Rights Agreement between CSMC and
the Company attached as Exhibit A hereto (the “Registration Rights Agreement”)
to be executed and delivered by the parties at the Closing.

5. Miscellaneous.

5.1 Notices. Any notice, request, instruction or other document required by this
Agreement shall be in writing and shall be deemed to have been given (a) if
mailed with the United States Postal Service by prepaid, first class, certified
mail, return receipt requested, at the time of receipt by the intended
recipient, (b) if sent by Federal Express®, Airborne®, or other overnight
carrier, signature of delivery required, at the time of receipt by the intended
recipient, or (c) if sent by facsimile transmission, when so sent and when
receipt has been acknowledged by appropriate telephone or facsimile receipt,
addressed as follows:

In the case of CSMC to:

Cedars Sinai Medical Center

Room 2009, North Tower

8700 Beverly Boulevard

Los Angeles, California 90048-1865

Attention: Senior Vice President for

Academic Affairs

Fax: (310) 423-0119

or in the case of the Company to:

ImmunoCellular Therapeutics, Ltd.

11th Floor

1999 Avenue of the Stars

Los Angeles, California 90067

Fax: (310) 201-4746

 

- 5 -



--------------------------------------------------------------------------------

with a copy to

Sanford J. Hillsberg

Troy & Gould Professional Corporation

1801 Century Park East, Suite 1600

Los Angeles, California 90067

Fax: (310) 201-4746

or to such other address or to such other person(s) as may be given from time to
time under the terms of this Section 13.1.

5.2 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the United States of America and of the State of California,
irrespective of choice of laws provisions. The parties agree that Los Angeles,
California shall be the situs of any legal proceeding arising out of or relating
to this Agreement.

5.3 Waiver. Failure of any party to enforce a right under this Agreement shall
not act as a waiver of that right or the ability to assert that right relative
to the particular situation involved.

5.4 Enforceability. If any provision of this Agreement shall be found by a court
of competent jurisdiction to be void, invalid or unenforceable, the same shall
be reformed to comply with applicable law or stricken if not so conformable, so
as not to affect the validity or enforceability of the remainder of this
Agreement.

5.5 Modification. No change, modification, or addition or amendment to this
Agreement, or waiver of any term or condition of this Agreement, is valid or
enforceable unless in writing and signed and dated by the authorized officers of
the parties to this Agreement.

5.6 Entire Agreement. This Agreement, the Registration Rights Agreement and the
License Agreement constitute the entire agreements among the parties with
respect to the subject matter hereof and thereof, and replace and supersede as
of the date hereof and thereof any and all prior agreements and understandings,
whether oral or written, between the parties with respect to the subject matter
of such agreements.

5.7 Construction. This Agreement has been prepared, examined, negotiated and
revised by each party and their respective attorneys, and no implication shall
be drawn and no provision shall be construed against any party to this Agreement
by virtue of the purported identity of the drafter of this Agreement or any
portion thereof.

5.8 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall constitute one and the same instrument. This
Agreement may be executed by facsimile.

5.9 Attorneys’ Fees. In the event of any action at law or in equity between the
parties hereto to enforce any of the provisions hereof, the unsuccessful party
to such litigation shall pay to the successful party all reasonable costs and
expenses, not limited to taxable costs, and including but not limited to
reasonable attorneys’ fees, incurred therein by such successful party; and if
such successful party shall recover a judgment in any such action or proceeding,
such reasonable costs, expenses and attorneys’ fees may be included in and as
part of such judgment.

 

- 6 -



--------------------------------------------------------------------------------

5.10 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of each party and its respective successors and assigns.

5.11 Further Assurances. At any time and from time to time after the Effective
Date, each party shall do, execute, acknowledge and deliver, and cause to be
done, executed, acknowledged or delivered, all such further acts, transfers,
conveyances, assignments or assurances as may be reasonably required to
consummate the transactions contemplated by this Agreement.

5.12 Force Majeure. Neither party will be responsible for delays resulting from
causes beyond its reasonable control, including without limitation fire,
earthquake, war, acts of terrorism or riot, provided that the nonperforming
party uses commercially reasonable efforts to avoid or remove these causes of
nonperformance and continues performance under this Agreement with reasonable
dispatch whenever the delaying causes are removed.

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

Date: November 17, 2006     “THE COMPANY”:    

IMMUNOCELLULAR THERAPEUTICS, LTD.,

A DELAWARE CORPORATION

    By:   /s/ David Wohlberg         David Wohlberg         President Date:
November 17, 2006     “CSMC”:    

CEDARS SINAI MEDICAL CENTER,

A CALIFORNIA NONPROFIT PUBLIC BENEFIT CORPORATION

    By:   /s/ Shlomo Melmed, M.D.         Shlomo Melmed, M.D.         Senior
Vice President for         Academic Affairs

 

- 7 -



--------------------------------------------------------------------------------

Date: November 17, 2006     By:   /s/ Edward M. Prunchunas         Edward M.
Prunchunas         Senior Vice President for Finance and CFO

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 17, 2006, by and between ImmunoCellular Therapeutics, Ltd., a
Delaware corporation, formerly known as Optical Molecular Imaging, Inc., (the
“Company”), and Cedars-Sinai Medical Center, a California nonprofit public
benefit corporation (“Shareholder”).

RECITALS

WHEREAS, the Company previously has agreed to register the shares of the
Company’s common stock and common stock issuable upon exercise of the warrants
held by certain of the Company’s securityholders (the “Other Shareholders”); and

WHEREAS, the Company has agreed, pursuant to the terms of the Stock Purchase
Agreement, dated November 17, 2006 between the Company and CSMC (the “Stock
Purchase Agreement”) to register the shares of the Company’s common stock to be
issued to CSMC (the “CSMC Shares”) under the terms of the Stock Purchase
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

1. Definitions.

As used in this Agreement, the following terms have the respective meanings set
forth below:

Commission: shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

Exchange Act: shall mean the Securities Exchange Act of 1934, as amended.

Holder and Holders means (i) the Shareholder and the Other Shareholders and
(ii) any person holding Registrable Securities to whom the registration rights
under this Agreement have been validly transferred.

Person: shall mean an individual, partnership, limited liability company, joint
stock company, corporation, trust or unincorporated organization, and a
government or agency or political subdivision thereof.

Register, Registered and Registration: shall mean a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such registration statement.

 

A - 1



--------------------------------------------------------------------------------

Registrable Securities: shall mean (i) the CSMC Shares, (ii) those shares of the
Company’s common stock issued or issuable to the Other Shareholders and to be
registered as described above, and (iii) any securities of the Company issued as
a dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares of the Company’s common stock referred to in (i) or
(ii) above; provided, that Registrable Securities shall not include (a) such
securities as are eligible for sale pursuant to Rule 144(k) (or any successor
provision thereto) under the Securities Act (“Rule 144(k)”), or (b) such
securities as have been registered under the Securities Act and subsequently
sold by the Holder.

Registration Expenses: shall mean all expenses incurred by the Company in
compliance with Sections 2.1 and 2.3 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, fees and
disbursements of counsel for the Company, “blue sky” fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company, which shall
be paid in any event by the Company).

Securities Act: shall mean the Securities Act of 1933, as amended.

Selling Expenses: shall mean all underwriting discounts and selling commissions
applicable to the Registrable Securities registered by the Holders.

2. Registration Rights.

2.1 Registration. On or prior to 60 days from the Closing (as defined in the
Stock Purchase Agreement), the Company shall file a registration statement (the
“Registration Statement”), covering all of the Registrable Securities and
thereafter shall use its commercially reasonable best efforts to as soon as
practicable effect such registration (including, without limitation, appropriate
qualification under applicable state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act and any other
governmental requirements or regulations).

If requested, the Company shall, together with all Holders proposing to sell
their Registrable Securities in such registration in an underwritten
distribution (the “Initiating Holders”), enter into an underwriting agreement in
customary form with an investment banking firm or firms selected for such
underwriting by a majority in interest of the Initiating Holders, but subject to
the Company’s reasonable approval. The Company may, at its option, include
shares held by other securityholders of the Company in any such registration
statement filed under this Section 2.1. Notwithstanding the foregoing, if in the
good faith judgment of the managing underwriter of such public offering, the
inclusion of all of the Registrable Securities requested to be registered would
materially and adversely affect the successful marketing of the offering, then
the amount of the securities to be included in the offering shall be reduced and
the Registrable Securities and the other shares to be offered shall participate
in such offering as follows: (i) first, the Registrable Securities requested to
be included in such registration by the Initiating Holders, and if two or more
Initiating Holders are included in the registration, pro rata among the
Initiating Holders on the basis of the number of Registrable Securities owned by
each such Initiating Holder, and (ii) second, the shares requested to be
included in such registration by any stockholder other than the Initiating
Holders, in any manner determined by the Company

 

A - 2



--------------------------------------------------------------------------------

(including in any manner specified in any agreement between the Company and such
other stockholders). If any Holder of Registrable Securities disapproves of the
terms of the underwriting, such person may elect to withdraw therefrom by
written notice to the Company.

2.2 Expenses of Registration. All Registration Expenses incurred in connection
with the registration pursuant to Section 2.1 shall be borne by the Company,
including, but not limited to, printing, legal and accounting expenses, SEC
filing fees and “blue sky” fees and expenses; provided, however, that the
Company shall have no obligation to pay or otherwise bear (i) any portion of the
fees or disbursements of counsel for the Holders in connection with the
registration of their Registrable Securities, (ii) any portion of the
underwriter’s commissions or discounts, expense allowance or fees or stock
transfer taxes attributable to the Registrable Securities being offered and sold
by the Holders of Registrable Securities, or (iii) any of such expenses if the
payment of such expenses by the Company is prohibited by the laws of a state in
which such offering is qualified and only to the extent so prohibited. Unless
otherwise stated, all Selling Expenses relating to securities registered on
behalf of the Holders shall be borne by the Holders of such securities pro rata
on the basis of the number of shares so registered or proposed to be so
registered.

2.3 Registration Procedures. In the case of the registration effected by the
Company pursuant to this Agreement, the Company will keep each Holder advised in
writing as to the initiation of such registration and as to the completion
thereof. The Company will:

(a) Prepare and file with the Commission the Registration Statement and such
amendments and supplements as may be necessary and use its commercially
reasonable best efforts to cause the Registration Statement to become and remain
effective until (i) the first anniversary following the date the Registration
Statement is declared effective, or (ii) all of the Registrable Securities
included in the Registration Statement have been sold, whichever comes first,
except that the Company shall be permitted to suspend the use of the
Registration Statement during certain periods as set forth below in this
Section 2.3; and

(b) Furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the Registration Statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities.

Notwithstanding the foregoing, the Company shall notify each Holder whose
securities are included in the registration of the happening of any event which
makes any statement made in the Registration Statement or related prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or which requires the making of any changes in
the Registration Statement or prospectus so that, in the case of the
Registration Statement, it will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and that in the case of the
prospectus, it will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
such event, the Company may suspend use of the prospectus on written notice to
each participating Holder, in which case each

 

A - 3



--------------------------------------------------------------------------------

participating Holder shall not dispose of Registrable Securities covered by the
Registration Statement or prospectus until copies of a supplemented or amended
prospectus are distributed to the participating Holders or until the
participating Holders are advised in writing by the Company that the use of the
applicable prospectus may be resumed (the period of such suspension shall be a
“Blackout Period”). The Company shall ensure that the use of the prospectus may
be resumed as soon as practicable. The Company shall, upon the occurrence of any
event contemplated by this paragraph, prepare a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, such prospectus will not contain
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. In the event that the Company
declares one or more Blackout Periods, the one-year anniversary period set forth
in Section 2.3(a) shall be extended by the number of days that constitute any
such Blackout Periods.

2.4 Indemnification.

(a) The Company will indemnify each Holder, each of its officers and directors
and partners, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act, with respect to which registration has been
effected pursuant to this Agreement, against all expenses, claims, losses,
damages and liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in the Registration Statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or any violation by the Company of the Securities Act, the
Exchange Act, any state securities laws or any rule or regulation promulgated
under such laws applicable to the Company in connection with any such
registration, and the Company will reimburse each such Holder, each of its
officers and directors, and each person controlling such Holder, for any legal
and any other expenses reasonably incurred, as such expenses are incurred, in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission or alleged untrue
statement or omission, made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder for use
therein.

(b) Each Holder will, if Registrable Securities held by such Holder are included
in the securities as to which such registration is being effected, indemnify the
Company, each of its officers and directors, each person who controls the
Company within the meaning of Section 15 of the Securities Act, each other
holder of the Company’s securities covered by the Registration Statement, and
each such holder’s officers and directors and each person controlling such
holder within the meaning of Section 15 of the Securities Act, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in the Registration Statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state

 

A - 4



--------------------------------------------------------------------------------

therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Holder of the
Securities Act, the Exchange Act, any state securities laws or any rule or
regulation promulgated under such laws applicable to the Holder, and will
reimburse the Company, such other holders, such officers, directors, or control
persons for any legal or any other expenses reasonably incurred, as such
expenses are incurred, in connection with investigating or defending any such
claim, loss, damage, liability or action, but in the case of the Company or the
other holders or their officers, directors, or control persons, only to the
extent that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in the Registration Statement, prospectus, offering
circular or other document in reliance upon and in conformity with information
furnished to the Company in writing by such Holder. Notwithstanding the
foregoing, the liability of each Holder under this Section 2.4(b) shall be
limited to an amount equal to the net proceeds from the offering received by
such Holder. A Holder will not be required to enter into any agreement or
undertaking in connection with any registration under this Section 2 providing
for any indemnification or contribution on the part of such Holder greater than
the Holder’s obligations under this Section 2.4(b).

(c) Each party entitled to indemnification under this Section 2.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement unless the failure to give such notice is
materially prejudicial to an Indemnifying Party’s ability to defend such action
and provided further, that the Indemnifying Party shall not assume the defense
for matters as to which there is a conflict of interest or there are separate
and different defenses. No Indemnifying Party, in the defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party (whose
consent shall not be unreasonably withheld), consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.

(d) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

3. Termination of Registration Rights. The registration rights granted pursuant
to Section 2.1 of this Agreement shall terminate upon the first anniversary of
the effective date of the Registration Statement.

 

A- 5



--------------------------------------------------------------------------------

4. Transfer of Rights. The rights granted under Section 2 of this Agreement may
be assigned to any transferee or assignee in connection with any transfer or
assignment by the Holder of such Holder’s Registrable Securities, provided that:
(i) such transfer is otherwise effected in accordance with applicable securities
laws and the terms of this Agreement; (ii) written notice is promptly given to
the Company; and (iii) such transferee or assignee agrees in writing to be bound
by the provisions of this Agreement and by any other agreement reasonably
necessary to ensure compliance with the Federal and state securities laws.

5. Lock-Up. In the event the Company seeks to sell shares of its securities in
an underwritten public offering, the Company may, at the request of the
underwriter for such offering, impose on each Holder a so-called “lock-up”
period in connection with the public offering of not more than 90 days from the
effective date of the registration statement for the public offering covering
all of the Holder’s shares of the Company’s common stock.

6. Miscellaneous.

6.1 Consent to Jurisdiction. The Company and the Holders (i) hereby irrevocably
submit to the exclusive jurisdiction of the United States District Court and the
courts of the State of California located in Los Angeles, California, for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement, and (ii) hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Company and each Holder consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 6.1 shall affect or limit any right to serve
process in any other manner permitted by law.

6.2 Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and a majority in
interest of the Holders.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earlier of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice prior to 5:00 p.m., Eastern Standard Time, on a
business day, (ii) the first business day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified for notice later than 5:00 p.m., Eastern Standard
Time, on any date and earlier than 11:59 p.m., Eastern Standard Time, on such
date, (iii) the business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) actual receipt by the
party to whom such notice is required to be given.

 

A - 6



--------------------------------------------------------------------------------

  (x) if to the Company:

 

    ImmunoCellular Therapeutics, Ltd.

    11th Floor

    1999 Avenue of the Stars

    Los Angeles, California 90067

    Fax: (310) 201-4746

 

  (y) if to CSMC:

 

    Cedars Sinai Medical Center

    Room 2009, North Tower

    8700 Beverly Boulevard

    Los Angeles, California 90048-1865

    Attention: Senior Vice President for Academic Affairs

    Fax: (310) 423-0119

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice.

6.4 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

6.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

6.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to
principles of conflicts of law thereof. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

6.7 Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

6.8 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

A - 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

“THE COMPANY”:

IMMUNOCELLULAR THERAPEUTICS, LTD.,

A DELAWARE CORPORATION

By:   /s/ David Wohlberg   David Wohlberg   President “CSMC”:

CEDARS SINAI MEDICAL CENTER,

A CALIFORNIA NONPROFIT PUBLIC BENEFIT CORPORATION

By:   /s/ Shlomo Melmed, M.D.   Shlomo Melmed, M.D.   Senior Vice President for
  Academic Affairs By:   /s/ Edward M. Prunchunas   Edward M. Prunchunas  
Senior Vice President for Finance and CFO

 

A - 8